The State of TexasAppellee/s




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                February 18, 2014

                                              No. 04-13-00346-CR

                                      IN RE SUZANNE M. KRAMER

                       From the 186th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2011-CR-9420
                             Honorable Maria Teresa Herr, Judge Presiding 1

                                          CONTEMPT JUDGMENT

       This is a contempt proceeding ancillary to appeal number 04-13-00346-CR, styled Jassen
Barnes v. State of Texas, currently pending in this court. Appellant’s brief was originally due on
October 31, 2013. Appellant is represented on appeal by retained counsel, Ms. Suzanne M.
Kramer. On November 4, 2013, this court notified Ms. Kramer, by letter, that the brief was late
and instructed her to provide this court, within ten days of our letter, with a reasonable
explanation for failing to timely file the brief. Ms. Kramer did not respond. Accordingly, on
November 18, 2013, this court ordered Ms. Kramer to file appellant’s brief in this court no later
than December 2, 2013. Our order cautioned Ms. Kramer that if she did not file appellant’s brief
by December 2, 2013, this cause would be abated for the trial court to conduct an abandonment
hearing. Ms. Kramer did not respond.

         Accordingly, on December 9, 2013, this court abated this appeal and remanded the case
to the trial court to conduct a hearing to determine whether: (1) appellant desires to prosecute his
appeal; (2) appellant has made the necessary arrangements for filing a brief; and (3) counsel has
abandoned the appeal. Following the abatement hearing, the trial court filed its findings of fact
and determined appellant desires to prosecute the appeal and Ms. Kramer has not abandoned the
appeal. Ms. Kramer stated on the record she would file appellant’s brief no later than January
13, 2014. The brief has not been filed and telephone calls from the Clerk of this court to Ms.
Kramer have not been returned.

           By an order dated January 29, 2014, this court stated as follows:

                   Ms. Kramer is hereby ORDERED to appear on February 12, 2014 at 2:00
           p.m. before a panel consisting of Justice Marion, Justice Barnard, and Justice
           Martinez, and show cause why she should not be held in civil and criminal
           contempt of this court and/or suspended from practice before this court for
           violating this court’s orders to timely file appellant’s brief.

1
    Ancillary to Jassen Barnes v. The State of Texas; 04-13-00346-CR.
               Ms. Kramer is advised she has the right to be represented by counsel at the
       show cause hearing and that the proceedings will be recorded by a certified court
       reporter.

               We further ORDER the Clerk of this court to have Ms. Kramer personally
       served with a copy of this order. We also ORDER the person who personally
       serves Ms. Kramer to file with this court written proof of the date and time that
       Ms. Kramer was served with a copy of this order. The Clerk of this court shall
       also fax a copy of this order to the Honorable Maria Teresa Herr, presiding judge
       of the 186th Judicial District Court, Bexar County, Texas.

        On February 12, 2014, this court was called to order and the case called for the purpose
of Ms. Kramer appearing to show cause why she should not be held in contempt. The clerk’s
record contains a copy of the Precept signed by a Bexar County Sheriff showing Ms. Kramer
was personally served with this court’s January 29, 2014 order. Although properly served, Ms.
Kramer failed to appear. Accordingly, this court issued a capias directing the Sheriff or any
Constable of Bexar County, Texas to seize and safely hold Ms. Kramer by placing her in
confinement in any county jail or other lockup within the County of Bexar, State of Texas, in
order to ensure her appearance before this court when it next convenes.

        On February 13, 2014, Mr. John Carroll, appearing as counsel for Ms. Kramer, filed an
“Emergency Motion to Withdraw Capias Order and Reset Show Cause Hearing,” in which Mr.
Carroll stated “Ms. Kramer has stated . . . she was not served with a copy of this Court’s January
29, 2014 Order and was not aware of the scheduled show cause hearing.” Later that same day,
Mr. Carroll filed a “Supplement to Motion to Withdraw Capias Order and Reset Show Cause
Hearing,” in which Mr. Carroll stated he has been furnished with a copy of the proof of service
of the January 29, 2014 Order; he was retained by Ms. Kramer on February 13, 2014; he “needs
time to prepare to represent Ms. Kramer at [the] contempt proceedings”; and Ms. Kramer “has
been in trial in County Court #6 on 2/12/14 and 2/13/14 and has not been able to attend a hearing
in this court on 2/12/14.” Finally, Mr. Carroll states: “The prior complaint of no showing of
service is withdrawn.”

        On February 13, 2014, a hearing was conducted on the “Emergency Motion to Withdraw
Capias Order and Reset Show Cause Hearing” before a panel consisting of Justice Marion,
Justice Barnard, and Justice Martinez. After hearing counsel’s arguments, the motion was
granted, and this court ordered that (1) the Capias Order issued on February 12, 2014 be
withdrawn and the Bexar County Sheriff’s Department release Ms. Kramer from custody, and
(2) Ms. Kramer appear on February 18, 2014 at 2:00 p.m. before a panel consisting of Justice
Marion, Justice Barnard, and Justice Martinez, and show cause why she should not be held in
contempt of this court and/or suspended from practice before this court for violating this court’s
orders to timely file appellant’s brief and to appear before this court on February 12, 2014.

       On February 18, 2014, Ms. Kramer filed appellant’s brief and a “Motion for Withdrawal
and Substitution of Counsel.” Also on February 18, 2014, Ms. Kramer filed a “Response to
Order Dated February 13, 2014,” in which Ms. Kramer conceded that “[t]he repeated failure to
comply with this Court’s orders is in contempt of this Court.” Ms. Kramer also proposed several
punitive and remedial measures.

       On February 18, 2014, Ms. Kramer appeared both personally and through counsel, Mr.
John Carroll, before this court to show cause why she should not be held in contempt of court.
The proceedings were recorded by a certified court reporter.
        The court took judicial notice of the court’s file in appellate cause number 04-13-00346-
CR, styled Jassen Barnes v. State of Texas. This court finds from the evidence that Ms. Kramer
should be held in contempt of this court for wilfully and intentionally failing to comply with (1)
this court’s order dated November 4, 2013 by failing to file a reasonable explanation for not
timely filing appellant’s brief, (2) this court’s order dated November 18, 2013 by failing to file
appellant’s brief by December 2, 2013, and (3) this court’s order dated January 29, 2014 by
failing to appear before this court on February 12, 2014 to show cause why she should not be
held in contempt. It is therefore ORDERED, ADJUDGED, AND DECREED by the Fourth
Court of Appeals that:

(1)     Suzanne M. Kramer is in contempt of this court for wilfully and intentionally
        failing to comply with (1) this court’s order dated November 4, 2013 by failing to
        file a reasonable explanation for not timely filing appellant’s brief, (2) this court’s
        order dated November 18, 2013 by failing to file appellant’s brief by December 2,
        2013, and (3) this court’s order dated January 29, 2014 by failing to appear before
        this court on February 12, 2014 to show cause why she should not be held in
        contempt;

(2)     Suzanne M. Kramer pay a fine of $500.00 to the Clerk of the Fourth Court of
        Appeals no later than 5:00 p.m. on Friday, February 28, 2014. In the event the
        fine is not timely paid, it shall be collectible in the manner provided by law;

(3)     Suzanne M. Kramer is prohibited from accepting representation, either by
        appointment, for fee, or pro bono, of any client on any appellate matter within the
        jurisdiction of this court of appeals for a period of twenty-four months,
        commencing February 18, 2014 and ending February 18, 2016; 2

(4)     Suzanne M. Kramer enroll in, attend, and complete an ethics course, to total not
        less than fifteen (15) hours, sponsored by the Texas Center for Legal Ethics and
        Professionalism, and supply this court with a certificate of satisfactory
        completion, and these fifteen hours shall be separate and apart from the fifteen
        (15) hours of continuing legal education requirement of the Texas State Bar of
        Texas thus requiring Suzanne M. Kramer to earn a total of thirty (30) hours of
        continuing legal education in the next twelve months from the date of this
        judgment;

(5)     Suzanne M. Kramer deliver by certified mail copies of each of this court’s
        orders entered in this appellate cause number, including this Contempt Judgment,
        to Mr. Jassen Barnes;

(6)     For any future appearance before this court, Suzanne M. Kramer fully comply
        with the Texas Rules of Appellate Procedure; and

(7)     Suzanne M. Kramer keep the State Bar of Texas membership department
        notified of current mailing, residence and business addresses and telephone
        numbers.




2
 Ms. Kramer is appellate counsel on one appeal currently pending before this court in cause number 04-12-00574-
CR. On February 18, 2014, Ms. Kramer filed a motion to withdraw and substitute counsel in that appeal.
        IT IS FURTHER ORDERED that all costs of this proceeding shall be and are assessed
against Suzanne M. Kramer, for which execution may issue.



                                         _______________________________
                                         Sandee Bryan Marion, Justice

                                         _______________________________
                                         Marialyn Barnard, Justice

                                         ________________________________
                                         Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on February 18, 2014.



                                         __________________________________
                                         Keith E. Hottle, Clerk